ON APPLICATION FOR REHEARING
THURMAN, J.
Appellant, on application for rehearing of this case, complains that the court, in finding that Tarpey was a vendee of the railroad company under a contract for the purchase of the land in controversy, assumed a state of facts not supported by the evidence. Appellant’s counsel during the trial of the case in the lower court, while appellant was on the stand as a witness in his own behalf, introduced in evidence an answer filed by the railroad company in a former suit between the same parties in which answer it clearly appears that the relation of vendor and vendee did exist between the railroad company and Tarpey, as stated in our former opinion, and just why the assertion is now made that there was no evidence to that effect is more than we can understand.
Appellant also reiterates the doctrine laid down by Cyc. that executory agreements in writing for the sale of land become color of title after payment of the purchase' price. We accepted that doctrine without qualification and made it the fundamental basis of our opinion. We fail to sée the reason for again bringing it to the attention of the court. Commencing with the contract as color of title at the time the last payment was made to Tarpey in December, 1896, we find appellant’s possession had not been adverse for any period of seven years thereafter for the reason that he had not paid all the taxes that had been levied and assessed on the land every year continuously as provided in Comp. Laws Utah 1907, section 2866.
*124Appellant in his application for rehearing admits that the taxes levied and assessed for at least one year of the seven were not paid by him. As the statute referred to 7 is mandatory and must be strictly complied with, this admission alone defeats appellant’s title by adverse possession.
The law cited by appellant relating to usurious liens (39 Cyc. 1067) has no application to this case. As stated in our former opinion, we are powerless to remedy any hardship or misfortune that may result from the conclusion we have reached. We can neither make the law nor distort it. We can only declare it as we find it. We find no reason to change or modify our opinion. The application for a rehearing is therefore denied.
FRICK, C. J., and McCARTY, CORPMAN, and GIDEON, JJ., concur.